DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Huawei et al (Support of URLLC in UL [cited on IDS][hereafter R1]) discloses “receiving, by a terminal, allocation information on a first grant-free uplink resource which is scheduled semi-statically from a base station” (R1 § 1-2) and “repeatedly transmitting, by the terminal, a first transport block through the first grant- free uplink resource based on a first reference signal” (R1 § 2.3-3.2) which in view of ZTE et al (WF on retransmission for UL URLLC)[cited on IDS][hereafter R2] would disclose “transmitting, by the terminal, a second transport block based on a second reference signal” (R2 page 3, bullet point 2), “wherein the second transport block is distinct from the first transport block based on a change of the first reference signal to the second reference signal” (R2 page 3, bullet points 1 and 2, retransmission unless a new transmission of a TB is indicated). However, neither R1 nor R2 discloses “transmitting, by the terminal, a second transport block based on a second reference signal before the transmission of the first transport block is complete, wherein the second transport block is distinct from the first transport block based on a change of the first reference signal to the second reference signal,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cao et al (US 2018/0176945) discloses a terminal which modifies its reference signal hopping pattern used for subsequent uplink transmissions; Anderson et al (US 2013/0163536) discloses transmission of different sequences; Zhang et al (US 2018/0206246) discloses sending an additional modified uplink packet based on received signaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463